Citation Nr: 0811328	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963, and from January 1964 to September 1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA), which denied the 
claim of entitlement to service connection for a right leg 
disability and a back disability.  

In June 2007, the Board remanded the appeal to the RO to 
obtain additional evidentiary development.  The requested 
development has been completed and the case has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  Competent medical evidence of a current right leg 
disability is not of record, or in the alternative, competent 
evidence of a nexus between a claimed right leg disability 
and active military service is not of record. 

2.  Competent evidence of a nexus between a back disability 
and active military service is not of record. 


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

2.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 



II.  Analysis

Right Leg

The veteran asserts that he was injured in service trying to 
stop a forklift from falling.  The veteran says he fell 
injuring his right leg and back when a piece from the 
forklift caught on his leg causing him to fall.  The veteran 
proffers that since this incident, his back and right leg 
have been bothering him and these injuries still persist.  
The veteran attributes his current back and leg pain to his 
military service. 

A review of the veteran's service medical records shows 
evidence of the veteran's injury while in service.  September 
1965 records show that the veteran was involved in an 
accident aboard a ship.  He was prescribed bed rest for two 
days due to multiple abrasions and contusions to the right 
knee.  After two days, his knee was bandaged and he was 
placed on light duty.  The examiner diagnosed a right medial 
collateral ligament knee injury.  The veteran's separation 
examination of August 1966 does not note any problems with 
his leg. 

An April 2003 letter from M.O., M.D., indicates that the 
veteran has a history of bilateral calf muscle pain and 
concomitant burning pain at his right knee.  The doctor 
states that this might be related in part to his prior right 
knee injury, but does not specify the injury to which he 
refers.  The doctor indicates that the veteran had lumbar 
surgery in 1994, which alleviated prior right leg 
radiculopathy and stated that the veteran had right knee 
injuries on two occasions, but does not elaborate on these 
injuries. 

May 2003 medical records show that the veteran complained of 
soreness around his right knee and muscle aching or cramps in 
his calves.  The veteran's medical records from December 2004 
show that he was experiencing bilateral leg pain and right 
leg numbness.

The veteran was afforded a VA examination in January 2008.  
The examiner reviewed the entire claims file including the 
veteran's service medical records and private medical 
records.  The examiner stated that the veteran reported 
having current bilateral leg pain.  After physical 
examination, which showed essentially normal findings, the 
examiner stated that the veteran had a normal examination of 
his right knee and noted that the right knee is not 
associated with the back.  (As discussed below, it is also 
noted that service connection for a back disorder is denied; 
thus, as a matter of law, secondary service connection for a 
right leg or knee disorder is prohibited.).

As the examiner found the veteran's right knee to be normal, 
service connection for a right leg disability is not 
warranted, as there is no current diagnosis.  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Although the veteran sustained an injury while in service, 
the current medical evidence fails to show a current 
disability.  The Court has held that a condition or injury 
that occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

The Board notes two letters in the veteran's file, one from 
his wife and one from another veteran.  The veteran's wife 
states that she has been with the veteran since July 1967 and 
since they met, he has had problems with his legs.  The 
letter written by a veteran states that he was aware of the 
veteran's act of heroism in attempting to stop the forklift.  
While both of these statements show that the veteran did in 
fact incur an injury in service, there is no current medical 
diagnosis to show that the veteran has a current disability 
or that his pain is related to service.

In the alternative, it is also noted that even if the Board 
presumes that the veteran has a current right leg disability, 
there is no competent evidence of record etiologically 
relating it to service or any event of service.  The 
examiner's January 2008 medical opinion is of great probative 
value in this regard.

In this case, because the competent independent medical 
evidence fails to show a current diagnosis of a leg disorder, 
or alternatively, fails to show that it is related to 
service, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
right leg disability, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 

Back Pain

As discussed above, the veteran attributes his current back 
condition to the injury he sustained while in service.  A 
review of the service medical records, while documenting the 
incident to which the veteran references, does not make any 
note of back pain or note any problems with the veteran's 
back.  The August 1966 separation examination is negative for 
any complaints of back pain as well.

Although the post-service medical evidence shows a history of 
back pain since the veteran's departure from service, the 
medical evidence also clearly attributes his complaints and 
pain to an after service work-related injury.  In fact, 
September 1977 medical records show acute low back pain due 
to an injury the veteran sustained at his job.  At that time, 
the pain was shown to be aggravated by motion and relieved by 
rest.  The reports thereafter show continued complaints of 
back pain with treatment.  In July 1994, the veteran 
experienced back discomfort extending down all the way to his 
foot.  In August 1994, the veteran's medical records show a 
right herniated disc, which was confirmed by an MRI.  
September 1994 medical records show the veteran had a 
ruptured disc at L5-S1 and stated that the veteran needs back 
surgery.  December 1994 medical records show that the veteran 
continued to have discomfort in his legs and low back.  April 
1995 showed discomfort in his left low back.  

May 2003 medical records show the veteran had right low back 
pain for many months.  December 2003 medical records show 
that the veteran injured his back, but does not refer to a 
specific injury.  The veteran's medical records from December 
2004 show that he has L5-S1 right micro-hemilaminectomy with 
marked reduction in the disc space reductive sclerosis and 
vacuum disc phenomenon.  February 2005 medical records show 
mild narrowing of the L4-5 and L5-S1 intervertebral disc 
spaces.  

In March 2005, the veteran reported having low back surgery.  
The examination found the alignment of the lumbar spine to be 
anatomic with mild narrowing of the L4-5 and L5-S1 
intervertebral disc spaces.  Not one of the reports 
attributes the veteran's back disorder to service.

In the January 2008 examination report, the examiner stated 
that the veteran reported having current back pain.  After 
examination, the examiner diagnosed moderate to severe lumbar 
degenerative disc disease L5-S1 with a possible recurrent 
herniated disc.  He also noted that there was evidence of a 
hemilaminectomy defect on the right at L5-S1.  The examiner 
then noted that there is no new evidence showing that the 
veteran injured his back while in service, nor is their 
evidence of treatment for back pain while in service.  The 
examiner notes that private medical records dated in 
September 1977 show a work injury for which the veteran was 
treated for almost one year.  There was no indication that 
the veteran incurred his injury in service or that his 
current back condition is service related or service 
aggravated.  

While the veteran has submitted two lay statements, asserting 
that his account of his injury in service is verified, the 
other objective evidence of record is inconsistent with those 
assertions.  As noted, there is no record of an in-service 
back injury, and the veteran's private medical records 
indicate that he sought treatment for back pain in 1977, 
about 10 years after service, due to a job related injury.  
The medical evidence fails to show that his disability began 
in service, or is in any way related to any event of service.  
In addition to the foregoing, after reviewing the veteran's 
claims file and examining him, a VA examiner has stated that 
there is no relationship between the veteran's current injury 
and service.  The Board places great probative value on this 
medical opinion.  Prejean v. West, 13 Vet. App. 444 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion).  

Therefore, the Board finds that a preponderance of the 
evidence weighs against the veteran's claim and there is no 
doubt to resolve.  The claim for entitlement to service 
connection for a back disability is denied.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2004, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  

VA indicated that in order to substantiate a claim for 
service connection, the evidence needs to show he has a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which is usually shown by 
medical records or medical opinions. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of November 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any evidence in his possession that pertained to the 
claim.  See also VCAA letter dated in July 2007.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In the present appeal, a July 2007 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claims for 
service connection in the November 2004 letter.  The veteran 
was provided with notice of elements (4) and (5) (degree of 
disability and effective date) in the July 2007 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board finds that the veteran is not prejudiced.  
The veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  As noted above, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection in November 2004, prior to the initial 
adjudication of the claims.  Further, as discussed in detail 
above, the preponderance of the evidence is against the 
claims for service connection, and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private medical records.  VA also 
provided the veteran with an examination in connection with 
his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159;  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


